Exhibit 16.1 February 9, 2010 Office of the Chief Accountant Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Re: T.O.D. Taste on Demand, Inc. File Reference No. 333-148928 We were previously the independent registered public accounting firm for T.O.D, Taste on Demand, Inc., and under the date September 21, 2009, we reported on the financial statements of T.O.D. Taste on Demand, Inc., as of June 30, 2009 and 2008, and for the years then ended, and for the period from August 31,2007 (inception) to June 30, 2009. On February 9, 2010, the Company dismissed us as its independent registered public accounting firm. We have read T.O.D. Taste on Demand, Inc.'s statements included in Item 4.01 on Form 8-K regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4. Berman & Company, P.A. Boca Raton, Florida February 9, 2010 551 NW 77th Street Suite 107 • Boca Raton, FL 33487 Phone (561) 864-4444 • Fax: (561) 892-3715 www.bermancpas.com • info®bermancpas.com Registered with the PCAOB • Member AICPA Center for Audit Quality Member American institute of Certified. Public Accountants Member Florida Institute of Certified Public Accountants
